

Exhibit 10.1


RULE 10b5-1 STOCK REPURCHASE PLAN




This Rule 10b5-1 Stock Repurchase Plan is made and entered into this 17th day of
January, 2007 by and between Reliv International, Inc., a Delaware corporation
(the “Company”), and Canaccord Adams Inc. (“Canaccord Adams”).


WHEREAS, the Company’s Board of Directors has determined that it is in the best
interests of the Company and its shareholders that the Company institute and
perform a plan pursuant to which it will repurchase up to 500,000 shares of its
Common Stock;


WHEREAS, the Company’s Board of Directors desires to conduct its share
repurchases under the safe harbor provisions of Rule 10b5-1 and Rule 10b-18
promulgated under the Securities Exchange Act of 1934 (the “Act”);


WHEREAS, the Company accordingly desires to establish the plan provided herein
to effect the repurchase of shares of its Common Stock;


WHEREAS, the Company desires to engage Canaccord Adams, as broker, to effect the
repurchases of shares of its Common Stock in accordance with the plan provided
herein.


NOW, THEREFORE, in consideration of the premises and of the terms, covenants and
conditions hereinafter contained, the parties hereto agree as follows:


1. Sales Plan. Subject to and on the terms and conditions herein contained, and
during the Plan Term as provided herein, the Company hereby authorizes Canaccord
Adams to purchase for the account of the Company up to an aggregate of 500,000
shares of Common Stock of the Company.


2. Plan Term. The term during which Canaccord Adams shall be authorized to
effect the purchase of shares of Common Stock of the Company for the account of
the Company shall commence on the date hereof and shall terminate on the first
to occur of:


a. December 28, 2007;


b. When the aggregate number of shares of Common Stock of the Company purchased
by Canaccord Adams under this Plan shall reach 500,000;


b. The end of the second business day following the date of receipt by Canaccord
Adams of notice by the Company of early termination.


c. The commencement of any voluntary or involuntary case or other proceeding
seeking liquidation, reorganization or other relief under any bankruptcy,
insolvency or similar law or seeing the appointment of a trustee, receiver or
other similar official or the taking of any corporate action by the Company to
authorize any of the foregoing.


 
 

--------------------------------------------------------------------------------

 
3. Suspension or Termination by Canaccord Adams. This Agreement and the
obligations of Canaccord Adams to engage in purchases of common stock of the
Company for the account of the Company may be suspended or terminated by
Canaccord Adams, in its discretion, at any time when:


a. Canaccord Adams shall determine, in its judgment, that any representation or
warranty of the Company made herein shall be false or misleading;


b. The Company shall have violated any of its obligations hereunder;


c. Canaccord Adams shall determine (based on the advice of counsel) that any
purchase effected pursuant to this Plan violates (or in the opinion of such
counsel is reasonably likely to violate) any applicable law or regulation.


4. Trading Restrictions. The repurchase of shares of Common Stock of the Company
by Canaccord Adams hereunder for the account of the Company shall be subject to
the following terms and restrictions:


a. All transactions effected hereunder by Canaccord Adams shall comply with the
limitations of Rule 10b-18 promulgated under the Act;


b. No purchases of shares shall be made at a price (excluding any commissions or
expenses) in excess of $11.00 per share.


5. Purchase Plan.


a. Subject to the restrictions set forth in Section 4 hereof, Canaccord Adams
will use its reasonable efforts, consistent with ordinary principles of best
execution, during the Term of this Agreement to purchase the maximum number of
shares available for purchase up to the Maximum Shares on each Trading Day at
the then-prevailing market price. The Company acknowledges that the number of
shares which Canaccord Adams is able to purchase for its account on any Trading
Day may be less than the Maximum Shares.


b. For purposes of this Agreement:


(i) “Maximum Shares” shall mean an amount shares of the common stock of the
Company equal to 25% of the average daily trading volume for such stock during
the four calendar weeks preceding the week in which the purchase is made;


 
 

--------------------------------------------------------------------------------

 
(ii) “Trading Day” shall mean any day that the principal market or exchange on
which the common stock of the Company is traded is open for business.


6. Representations, Warranties and Covenants of the Company. The Company
represents, warrants and covenants to Canaccord Adams as follows:


6.1 As of the date hereof, the Company is not aware of any material nonpublic
information concerning the Company or its securities;


6.2 The Company is entering into this Plan in good faith, with the intent that
this Plan comply with the affirmative defense established by Rule 10b5-1 under
the Securities Exchange Act of 1934 (the “Exchange Act”), and not as part of a
plan or scheme to evade compliance with the federal securities laws.


6.3 The Company will not communicate, directly or indirectly, any material
nonpublic information relating to the Company or its securities to any employee
of Canaccord Adams or its affilates who is involved, directly or indirectly, in
executing this Plan.


6.4 The execution and delivery of this Plan, and the transactions contemplated
hereunder, do not: (i) contravene any provision of applicable law or any
agreement or other instrument binding upon the Company or any of its affiliates;
or (ii) contravene any order or decree of any governmental body, agency or court
having jurisdiction over the Company or its affiliates. There is no litigation,
arbitration or other proceeding pending, or to the Company’s knowledge
threatened, that would prevent or interfere with the transactions contemplated
by this Plan.


6.5 The Company will comply with all applicable laws in connection with the
performance of this Plan.


7. Indemnification; Limitation of Liability; No Advice Given.


7.1 The Company agrees to indemnify and hold harmless Canaccord Adams and its
directors, officers, employees and affiliates from and against all claims,
losses, damages and liabilities (including, without limitation, any legal or
other expenses reasonably incurred in connection with defending or investigating
any such action or claim) arising our of or attributable to Canaccord Adams’s
actions taken or not taken in compliance with this Plan or arising out of or
attributable to any breach by the Company of this Plan (including the Company’s
representations and warranties hereunder) or any violation by the Company of
applicable laws or regulations, except to the extent such losses are due to
Canaccord Adams’s gross negligence or willful misconduct. This indemnification
obligation will survive the termination of this Plan.


 
 

--------------------------------------------------------------------------------

 
7.2 Notwithstanding any other provision hereof, Canaccord Adams will not be
liable to the Company for: (i) special, indirect, punitive, exemplary or
consequential damages, or incidental losses or damages of any kind, including
without limitation lost profits or lost savings, regardless of whether arising
from breach of contract, warranty, tort, strict liability or otherwise, and even
if advised of the possibility of such losses or damages or if such losses or
damages could have been reasonably foreseen; or (ii) any failure to perform or
to cease performance or any delay in performance that results from a cause or
circumstance that is beyond Canaccord Adams’s reasonable control, including but
not limited to failure of electronic or mechanical equipment, strikes, failure
of common carrier or utility systems, acts of terrorism or war, severe weather,
market disruptions or other causes commonly known as “acts of God.”


7.3 The Company has consulted with its own advisors as to the legal, tax,
business, financial and related aspects of its adoption and implementation of
this Plan. The Company has not relied upon the advice of Canaccord Adams or any
person affiliated with Canaccord Adams with respect to the legal, tax, business,
financial and related aspects of its adoption and implementation of this Plan,
including with respect to the availability of an affirmative defense under Rule
10b5-1 or the applicability of any other federal or state securities laws. The
Company acknowledges that Canaccord Adams is not acting as its fiduciary or
advisor.


8. General


8.1 This Plan shall be deemed an effective contract and binding agreement
between Canaccord Adams and the Company only upon signature by a principal of
Canaccord Adams and an authorized officer of the Company. The date this
agreement is signed by Canaccord Adams is the "Effective Date" of this Plan.


8.2 This Sales Plan (including all Schedules and Exhibits referred to herein)
constitutes the entire agreement between the parties with respect to this Plan
and supercedes any prior agreements or understandings with regard to this Plan.


8.3 All notices to Canaccord Adams under this Plan will be delivered to
Canaccord Adams' corporate services group by telephone at 1-800-225-6201 or by
facsimile at 1-617-371-3796, in either case provided that a confirmatory copy is
delivered to the address below by a reputable overnight carrier guaranteeing
overnight delivery, or by certified mail to the address below:


Canaccord Adams
99 High Street
Boston, MA 02110
Attn: Corporate Services Group


 
 

--------------------------------------------------------------------------------

 
8.4 This Plan may be modified or amended only by a writing signed by the parties
hereto. The rights and obligations of the Company under this Plan may not be
assigned or delegated without the written permission of Canaccord Adams.


8.5. If any provision of this Plan is or becomes inconsistent with any
applicable present or future law, rule or regulation, that provision will be
deemed modified or, if necessary, rescinded in order to comply with the relevant
law, rule or regulation. All mother provisions of this Plan will continue and
remain in full force and effect.


8.6. This Plan will be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts, without regard to such state's conflict of
laws rules.


8.7. THIS SECTION 8.7 IS A PRE-DISPUTE ARBITRATION PROVISION


(a)  Any dispute between the Company and Canaccord Adams arising out of,
relating to or in connection with this Plan or any transaction relating to this
Plan will be determined by arbitration only before the New York Stock Exchange,
Inc.; the National Association of Securities Dealers, Inc.; or the Municipal
Securities Rulemaking Board, as the Company may elect. If the Company make no
written election addressed to Canaccord Adams by registered mail within five
days after receiving a written demand for arbitration from Canaccord Adams, I
authorize Canaccord Adams to elect one of the above listed forums for me. Unless
the rules of the arbitral forum dictate otherwise, any arbitration proceeding
between the Company and Canaccord Adams will be held at a location at which the
selected forum regularly conducts such proceedings nearest to the Canaccord
Adams office carrying the Company’s accounts at the time the claim arose; this
venue will apply even if the Company has related disputes with other parties
which cannot be resolved in the same location. Any arbitration proceeding
between me and Canaccord Adams will be heard and decided by a panel of not fewer
than three arbitrators. The law of the Commonwealth of Massachusetts will apply
in all respects, including but not limited to determination of applicable
statutes of limitation and available remedies. The award of the arbitrator or a
majority of arbitrators will be final, and judgment on the award may be entered
in any state or federal court having jurisdiction.


(b) The Company represents that it understands the terms of the arbitration
clause contained in this Section 6.7 as follows: (i) arbitration is final and
binding on the parties; (ii) the parties are waiving their right to seek
remedies in court, including the right to jury trial; (iii) pre-arbitration
discovery is generally more limited than and different from court proceedings;
(iv) the arbitrators' award is not required to include factual findings or legal
reasoning, and any party's right to appeal or seek modification of rulings by
the arbitrators is strictly limited; (v) the panel of arbitrators will typically
include a minority of arbitrators who were or are affiliated with the securities
industry; (vi) no person will bring a putative or certified class action to
arbitration, nor seek to enforce any pre-dispute arbitration agreement against
any person who has initiated in court a putative class action or who is a member
of a putative class who has not opted out of the class with respect to any
claims encompassed by the putative class action until: (a) the class
certification is denied; (b) the class is decertified; or (c) the customer is
excluded from the class by the court. Such forbearance to enforce an agreement
to arbitrate will not constitute a waiver of any rights under this Plan except
to the extent stated herein.


 
 

--------------------------------------------------------------------------------

 
NOTICE: THIS AGREEMENT CONTAINS A PRE-DISPUTE ARBITRATION PROVISION IN SECTION
8.7.


IN WITNESS WHEREOF, the undersigned have signed this Stock Repurchase Plan as of
the date first written above.




Date: January 17, 2007


RELIV INTERNATIONAL, INC.




BY     /s/ Robert L. Montgomery                        
Robert L. Montgomery,
Chief Executive Officer




CANACCORD ADAMS, INC.




BY  _/s/ Julie Curtin                                             
Name:    Julie Curtin
Title:      Corporate Services